NIX, Judge.
This is an original proceedings in which the petitioner, Otis, T. Johns, seeks his release from the penitentiary by a Writ of Habeas Corpus on a judgment and sentence from the District Court of Grady County, case #4131. He alleges that (1) he was not indicted by a grand jury and did not receive a copy of an indictment and (2) that he was therefore denied the right to confront his accusers.
 The record reflects that defendant plead guilty, and was given several weeks to settle some personal business before sentencing. Defendant left the state, and a Fugitive Warrant was issued. Petitioner was apprehended some time later in Fresno, California, and returned for sentencing in the above case.
We therefore do not deem petitioners allegations sufficient or meritorious.
He further alleges that he did not have counsel at sentencing. The record reflects that he waived counsel, and this Court held in the case of Huggins v. State, Okl.Cr., 388 P.2d 341, that:
“Where the record affirmatively shows that an accused knew and understood his right to counsel and competently and intelligently waived this right and entered a plea of guilty, with full knowledge of the consequences of such plea, the requirements of the Fourteenth Amendment of the Constitution of the United States making obligatory the provisions of the Sixth Amendment of the Constitution of the United States upon the states, have been fully complied with and application for Plabeas Corpus will be denied.”
The relief prayed for will accordingly be denied.
BUSSEY, P. J., and BRETT, J., concur.